IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,751-02


                 EX PARTE CHRYSTOPHER DON PRECIADO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-60196-02-A IN THE 47TH DISTRICT COURT
                            FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Preciado v. State, 346 S.W.3d 123 (Tex. App.—Amarillo 2011).

        We remanded this application to determine whether trial counsel was ineffective. After we

received the trial court’s supplemental findings of fact and conclusions of law, Applicant filed a

motion in this Court, asking for a stay and abeyance. In his motion, he contends that he has not

received the “supplemental clerk’s record” and says that he wants to file objections to the trial
                                                                                                        2

court’s findings and conclusions.

        On January 25, 2017, we directed the District Clerk to file a response with this Court and

state whether she complied with Article 11.07, § 7 of the Code of Criminal Procedure and Rule of

Appellate Procedure 73.4(b)(2). The District Clerk responded that on February 9, 2017, she sent to

Applicant by certified mail copies of the trial court’s supplemental findings of fact and conclusions

of law and the index from the supplemental transcript.

        “When any pleadings, objections, motions, affidavits, exhibits, proposed or entered findings

of fact and conclusions of law, or other orders are filed or made a part of the record, the district clerk

shall immediately send a copy to all parties in the case.” TEX . R. APP . P. 73.4(b)(2). According to

her response, the District Clerk failed to immediately send the trial court’s supplemental findings of

fact and conclusions of law to Applicant. Nor is it clear from her response whether the District Clerk

sent Applicant copies of the affidavits that were made part of the supplemental record in this case.

        Accordingly, the District Clerk shall file a second response with this Court and state whether

she has complied with Rule of Appellate Procedure 73.4(b)(2) and sent Applicant copies of the

affidavits that were made part of the supplemental record. If she has not done so, she is ordered to

do so immediately. Finally, the District Clerk shall include with her response proof by U.S. Mail that

she has complied with Rule 73.4(b)(2). Her response shall be forwarded to this Court within 15 days

of the date of this order.

        If Applicant files objections to the trial court’s findings and conclusions, they shall be filed

in Potter County within 45 days of the date of this order, and the District Clerk shall immediately

forward them to this Court. This application will be held for 60 days from the date of this order.
                       3

Filed: March 8, 2017
Do not publish